Dismissed and Memorandum Opinion filed November 29, 2011.




                                           In The

                           Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-00967-CR
                                     ____________

                            AKAN AKON USSOH, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 339th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1301563


                           MEMORANDUM OPINION

       Appellant entered a guilty plea to burglary of a habitation with the intent to commit
theft. In accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on September 30, 2011, to confinement for five years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed a pro
se notice of appeal. We dismiss the appeal.

       The trial court entered a certification of the defendant’s right to appeal in which the
court certified that this is a plea bargain case, and the defendant has no right of appeal. See
Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s certification.
See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                    PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                            2